—In an action to recover for damage to property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated January 17, 2003, which denied his motion pursuant to CPLR 3124 to compel the defendant Dryvit Systems, Inc., to comply with his discovery demands.
Ordered that the order is affirmed, with costs.
“The supervision of discovery, and the setting of reasonable terms and conditions for disclosure, are within the sound discretion of the Supreme Court. The Supreme Court’s discretion is broad because it is familiar with the action before it, and its exercise should not be disturbed on appeal unless it was improvidently exercised” (Provident Life & Cas. Ins. Co. v Brittenham, 284 AD2d 518 [2001]). The Supreme Court providently exercised its discretion in this case in denying the plaintiffs motion to compel. However, the plaintiff may, if he be so advised, serve a new demand tailored to the component or components actually installed. Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.